Citation Nr: 1716911	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Special Philippine Scouts from July 1946 to December 1949. 

The appellant in this case is the Veteran's widow.  The appellant filed a dependency and indemnity compensation (DIC) claim with VA, contending that the Veteran's service connected inactive pulmonary tuberculosis was the principal cause of death or contributed substantially or materially to his death.  Unfortunately, the Veteran passed away in December 2008.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The appellant waived her right to a hearing before the Board in a March 2013 substantive appeal, via a Form 9. 

By way of procedural background, this claim was before the Board in March 2015 and January 2016.  The Board, in a March 2015 decision, granted reopening of the Appellant's claim for DIC benefits and remanded for further development.  The Board in January 2016 also remanded for further development.  This case has since been returned to the Board for further appellate consideration. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

FINDINGS OF FACT

1.  The Veteran died in December 2008.  His death certificate lists the immediate cause of death as respiratory failure due to chronic obstructive pulmonary disease, community acquired pneumonia, pulmonary tuberculosis Type IV, hypertensive atherosclerotic cardiovascular disease, and chronic renal disease.

2.  At the time of his death, the Veteran was service-connected for inactive pulmonary tuberculosis, minimal, chronic. 

3.  There is no evidence of symptoms, diagnoses or treatment in service for chronic obstructive pulmonary disease, hypertensive atherosclerotic heart disease, or renal failure. 

4.  The atypical pneumonia diagnosed and treated during service resolved before the Veteran was discharged from active duty.  

5.  The community acquired pneumonia infection present at the Veteran's death was a newly acquired infection and not related to the atypical pneumonia treated in service. 

6.  The chronic obstructive respiratory disease is not etiologically related to the pneumonia infection treated in service. 

7.  Endobronchitis resolved in 1974 and was not the principle or a contributing cause of death for the Veteran.

8.  The service-connected inactive pulmonary tuberculosis was neither the principle nor contributing cause to the Veteran's death. 

CONCLUSION OF LAW

The criteria to establish service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for Dependency and Indemnity Compensation (DIC) (which includes service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected. 

In this case, VA satisfied its duty to notify the appellant.  She was provided two notice letters both dated February 2011.  Because the Veteran was service connected for a disability at the time of the Veteran's death, the Hupp elements apply.  The first February 2011 notice letter identified the Veteran's service connected disabilities and his non-service connected disabilities, explained to the appellant how to substantiate a DIC claim for both the service connected and non-service connected disabilities in compliance with Hupp, supra.  Further the Appellant returned the VCAA response form in February 2012, and indicated that she had enclosed all remaining information or evidence that would support her DIC claim.  The appellant, in a January 2016 letter, demonstrates her actual knowledge and understanding of the disability that was service connected at the time of the Veteran's death and the requirement for her to show this disability either caused or contributed substantially or materially to his death.  More specifically, she relates the Veteran's death to his service-connected inactive pulmonary tuberculosis (PTB).  The appellant is aware of the requirement to link the Veteran's death to military service, specifically by way of this service-connected disability.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Thus, the Board finds that all the elements of VCAA notice required for a DIC claim have been met.  

In addition, all reasonably identified and available medical records have been secured.  38 U.S.C.A. 5103A (West 2014).  The claims file contains the Veteran's service treatment records, military personnel records, private medical evidence, his death certificate, the appellant's contentions, and VA treatment records.  The appellant submitted a letter in February 2012 that indicated she had already submitted all relevant evidence in her possession.  Efforts were made to obtain additional medical records identified by the appellant.  The appellant was notified of VA's efforts to obtain the additional medical evidence in an October 2016 letter.  The appellant responded to VA in a November 2016 letter, reiterating her contentions, submitting duplicate copies of medical documents already contained in the claims file, and confirming she had no other additional records to submit in support of her claim.  

This issue was previously before the Board in March 2015 and January 2016.  The Board reopened the appellant's claim in a March 2015 Board decision and then remanded it to obtain a medical opinion from a pulmonologist as to the etiology of the Veteran's death.  In January 2016, the Board found that the medical opinion from the pulmonologist in July 2015 was inadequate because the pulmonologist did not address the community-acquired pneumonia diagnosed at the Veteran's death and any etiological relationship to the atypical pneumonia treated during service.  The Board remanded the case for an addendum medical opinion to address this issue and to attempt to obtain additional records from Our Lady of Rosary Hospital, Inc.  

The RO sent two letters, dated September 2016 and October 2016 with enclosed medical releases to Our Lady of Rosary Hospital, Inc., as directed by the Board, but received no response to either request for the Veteran's medical records.  The RO requested additional private treatment records from Dr. V. P., the Veteran's private primary care physician, and from Northridge Hospital Medical Center by letters dated September 2016 and October 2016.  Dr. V.P. responded by submitting a letter dated October 1999 and a document entitled "Certification for VA Purposes," certifying the Veteran's cause of death as the same causes of death as listed on the official death certificate.  However, Northridge Hospital Medical Center responded that the Veteran's records had been destroyed and as such any additional attempt to secure those identified records would be futile.  The Board notes that partial medical treatment records from Our Lady of Rosary Hospital, Inc., Dr. V. P., and Northridge Hospital Medical Center were previously obtained and associated with the claims file.  

The Board finds that, taken together, the July 2015 and the February 2016 medical opinions are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Those medical opinions are based on a thorough review of the electronic claims file, which includes service treatment records, post-service VA treatment records, private treatment records, and statements by the Veteran and the appellant.  The VA examiner provided adequate reasons and bases for the examiner's medical opinion on the potential etiology of the Veteran's death and opined as to whether the service connected disability was the principal or contributory cause of death.  The Board finds that for these reasons, taken together, the July 2015 and February 2016 medical opinions are adequate for adjudication.  Further, the Board finds that the February 2016 medical opinion is compliance with the Board's remand directives as it is responsive to the determinative issue nexus between the December 2008 diagnoses of community-acquired pneumonia and COPD and the atypical pneumonia treated in service.  Stegall v. West, 11 Vet. App. 268 (1998) (indicating a claimant is entitled to compliance with a remand directive as a matter of law, and that the Board is obligated to ensure this compliance and itself commits error in failing to do so).  

The appellant has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In fact, the appellant affirmatively stated in a November 2016 letter that she has submitted all evidence in her possession.  No further notice or assistance to her with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

II. Pertinent Service Connection Law and Regulations

When a Veteran dies from a service-connected disability, the Secretary shall pay DIC for such Veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  Id.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  In the same category, there would be included service-connected diseases or injuries of any evaluation (even 100 percent evaluations) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Id. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether the requirements of service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet (pes planus), varicose veins, ringing in the ears (tinnitus), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Supporting medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology of disease.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303 (2007).  But if, instead, the type of condition at issue is not one that is readily amenable to lay diagnosis or probative comment on its etiology, there has to be medical evidence supporting the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease or rheumatic fever).

III. Analysis 

The Veteran's death certificate lists his March 2007 cause of death as a respiratory failure, due to or as a result of Chronic Obstructive Pulmonary Disease (COPD), community acquired pneumonia, pulmonary tuberculosis (PTB) Type IV, hypertensive atherosclerotic cardiovascular disease, and chronic renal disease.  

The Veteran's December 1949 separation examination notes respiratory disabilities, to include PTB, minimal, chronic, reinfection type, arrested.  The Veteran was also diagnosed and treated for atypical pneumonia during service as noted in a September 1947 service treatment record.  A September 1948 service treatment record notes that the Veteran's atypical pneumonia was cured.  

At the time of his death, service connection had been established for pulmonary tuberculosis (TB), minimal, inactive, which had been rated as 30 percent disabling effectively since November 4, 1974 until the time of his death.  The PTB was reactivated after service, and during those periods, the Veteran was rated between 50 percent and 100 percent disabled. 

Turning to the non-service connected conditions diagnosed at the Veteran's death, relevant complaints and treatment related to the Veteran's cardiovascular system are not shown in the record until 1997.  The Veteran's December 1949 separation examination report does not show any cardiovascular symptoms, diagnoses, or treatment, and the Veteran's service treatment records do not show any abnormal findings indicative of cardiovascular conditions or symptoms.  In other words, the separation medical examination did not make reference to, or mention of, the heart condition that was ultimately fatal, either in the way of a relevant subjective complaint (e.g., symptom, etc.) or objective clinical finding such as a pertinent diagnosis.  

Further, private medical records show that, in 1998, four decades after service, the Veteran was diagnosed with hypertensive atherosclerotic cardiovascular disease, which was treated with coronary artery bypass surgery and a pacemaker insertion.  Thereafter, in March 2008, the Veteran submitted a document from a private physician explaining he missed a scheduled VA examination because he was hospitalized for dyspnea and edema; he was diagnosed with community-acquired pneumonia, moderate risk, and hypertensive atherosclerotic cardiovascular disease during that hospitalization.  Thus, as demonstrated, no evidence of record shows that he had cardiovascular disease during active service or for decades thereafter.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  The probative medical evidence of record is against a finding that his heart disease was directly incurred in service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period after service without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability). 

Likewise, there are no relevant complaints or treatment for renal disease in service.  The Veteran's December 1949 separation examination report does not show any renal symptoms, diagnoses, or treatment, and the Veteran's service treatment records do not show any abnormal findings indicative of renal disability or disease.  In other words, the separation medical examination did not make reference to or mention of the renal condition that was ultimately fatal, either in the way of a relevant subjective complaint (e.g., symptom, etc.) or objective clinical finding such as a pertinent diagnosis.  

Thus, as demonstrated, no evidence of record shows that he had renal disease during his service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303.  Likewise, no evidence of record demonstrates that he had any relevant complaints or treatment pertaining to his kidneys during his service.  The probative medical evidence of record is against a finding that his renal disease was incurred in service.  See Maxson, 12 Vet. App. 453, 459 (1999).

Complaints and treatment for renal disease are not shown in the record until 1998, which is more than four decades after the Veteran's discharge from service.  In this regard, private medical records show that, in 1998, the Veteran was diagnosed with chronic renal insufficiency with azotemia and nephrosclerosis after ultrasound.  

Additionally, the Veteran's COPD listed on the death certificate as an underlying contributing cause of death was not incurred or related to service.  According to the January 2016 medical examiner, COPD is the result of chronic airway obstruction, usually from inhaling noxious fumes, such as cigarette smoke.  The examiner points out that COPD is a common and preventable inflammatory response, usually to the inhalation of noxious fumes or gas, such as cigarette smoking.  The record indicates the Veteran was a heavy smoker until 1991, when he reported he stopped smoking.  See May 1995, October 1997, and February 1998 private treatment records.  COPD was not diagnosed or treated during service.  The January 2016 VA medical examiner opines that, although COPD and pneumonia are both respiratory diseases, the Veteran's COPD is less likely than not to be etiologically related to the atypical pneumonia treated in service because pneumonia is infectious in nature, whereas COPD is not.  The examiner further reports that the pneumonia in service had resolved and was cured as noted in the September 1948 service treatment record, therefore, the COPD that contributed to the Veteran's death in 2008 was not related to the cured pneumonia infection in service. 

Concerning the Veteran's atypical pneumonia treated during service, the VA examiner reviewed the entire claims file and provided an addendum medical opinion in January 2016, in response to the Board's remand, to address whether the pneumonia treated in service was etiologically related to the community-acquired pneumonia identified as a cause of the Veteran's death.  The examiner concluded that it is unlikely that the community-acquired pneumonia diagnosed in 2008 is etiologically related to the atypical pneumonia treated in service for two reasons.  First, the examiner reports that the November 1949 clinical abstract and the December 1949 Report of Hospital Status note that the atypical pneumonia was cured during the Veteran's active service.  Second, the examiner opines that the finding that the pneumonia was cured in service is supported by the resolution of the left lower lobe abnormality on September 1948 chest x-rays.  Thus, the December 2008 community-acquired pneumonia was a newly acquired infection, and not etiologically related to the pneumonia cured during service.  The probative medical evidence of record is against a finding that the community-acquired pneumonia diagnosed identified as a cause of death is not etiologically related to the atypical pneumonia treated during active service.  See Maxson, 12 Vet. App. 453, 459 (1999). 

The appellant contends, in her January 2016 letter, that the Veteran was service connected for PTB and bilateral endobronchitis, but the record demonstrates that the Veteran was, in fact, only service connected for PTB.  See VA Rating Decisions dated May 1951 and May 2008.  There is no indication that the Veteran was diagnosed with or treated for endobronchitis during service.  The Veteran's service treatment records do not report a diagnosis or treatment during active service for endobronchitis.  The first diagnosis of endobronchitis in the record is evidenced in a March 1967 VA examination after a bronchoscopy to confirm the Veteran's PTB had reactivated PTB.  Additionally, the July 2015 medical opinion notes the non-specific bilateral endobronchitis had already resolved several years before the Veteran's death, as evidenced by a normal tracheobronchial findings on bronchoscopy in July 1974.  Therefore, such condition was neither the principal cause nor a contributing cause of his death.

Turning to the Veteran's service-connected PTB Type IV, the VA examiner reviewed the entire claims file and concluded that it is unlikely that the Veteran's PTB caused or contributed substantially or materially to his death due to respiratory failure.  The examiner explained that "PTB Type IV" is a designation for inactive PTB.  The Veteran experienced reactivation of the PTB after service in 1959 and in 1966.  However, the PTB was declared inactive in November 1968 by the VA "TB Board.:  The VA examiner reports that the Veteran's PTB remained inactive until his death in December 2008 as evidenced by stable radiological findings on serial chest X-rays, a note of scattered faint nodular densities in the upper lung fields bilaterally that may be related to old granulomatous disease found on July 1998 chest x-rays, serial negative sputum smears and cultures between November 1968 and January 1987, and the diagnosis of "PTB, Type IV," indicating the PTB was inactive, on the December 2008 clinical summary of Our Lady of Rosary Hospital, Inc.  The medical examiner explains that, even though the death certificate identifies Type IV PTB as an underlying cause of the Veteran's respiratory failure, that "Type IV" is a designation applied to inactive PTB.  The examiner opines that because the PTB was inactive, it is not the principal cause or contributory cases of the Veteran's death.  The examiner further opines that the contributing causes of death are the COPD, the newly acquired pneumonia, hypertensive atherosclerotic cardiovascular disease, and chronic renal disease.  The examiner concludes that the Veteran's respiratory failure is more likely than not etiologically related to the COPD and the community-acquired pneumonia infection, and less likely than not related to the inactive PTB.  

The Board assigns significant weight to the July 2015 and February 2016 VA medical opinions.  The VA examiner thoroughly reviewed the case file including the Veteran's extensive medical history, provided adequate reasons and bases for her medical conclusions, and is based on the facts and data available in the record.  The VA examiner who conducted the July 2015 medical opinion and February 2016 addendum opinion has specialized training and knowledge in respiratory diseases as the examiner is a pulmonologist.  Further, the July 2015 and February 2016 medical examiner's opinion is probative in this case, as it is not just based on a review of the pertinent medical and other history, but also is supported by sound rationale and considered the unique facts and circumstances of this specific case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 298 (2008) (indicating the probative value of a medical nexus opinion is not determined solely by whether the commenting physician reviewed the claims file, rather, by the factually accurate, fully articulated, sound reasoning for the conclusion expressed).  The opinion is supported by the evidence of record. 

The Board also considered a May 2009 VA medical opinion when analyzing this claim, but assigns no probative value to the opinion, even though it came to the same conclusion as the later VA medical opinions.  The May 2009 VA medical opinion did not have the private treatment records available for review, and as such, the medical opinion has factual mistakes included in the analysis.  For instance, the May 2009 medical opinion notes that the Veteran was a non-smoker.  However, the private treatment records from Northside Hospital in 1997 to 1998 clearly indicate the Veteran was a heavy smoker for many years and stopped smoking in 1991.  For these reasons, the Board finds the May 2009 VA medical opinion to be less-informed and based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).   It is therefore assigned no probative weight.

The appellant also contends that the Veteran experienced a weakness, persistent cough, dizziness, shortness of breath, chest pain, back pain, lack of appetite for a few months before being admitted to the hospital in December 2008.  She relates these respiratory symptoms to the Veteran's service connected inactive PTB, even though these are also symptoms of a pneumonia infection, COPD, heart disease, and renal disease.  The Board acknowledges that the record does not contain the Veteran's medical records from 2000 until his last hospitalization in December 2008.  However, the RO exhausted all efforts to obtain those records and no response was received from Our Lady of Rosary Hospital, Inc. Thus, the Board must consider the claim based on all available evidence of record.  

Although the appellant is competent to describe symptoms she observed the Veteran experiencing, she is not competent to medically relate those symptoms to a specific diagnosis or to service, as that requires complex medical knowledge.  Such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the respiratory system, specific clinical testing for PTB, including chest X-rays and sputum smears and cultures, and clinical knowledge of the additional respiratory and cardiac disorders that the Veteran was diagnosed with, and the appellant is not shown to possess such medical training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); see also Woehlaert, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  

The appellant also contends that the Veteran's PTB materially contributed to the Veteran's death as the PTB was not completely healed.  Similarly, she, as a lay person, is not competent to come to such medically complex conclusion.  Id.  Additionally, the claims file is completely negative for any competent evidence of a nexus between the Veteran's inactive PTB and his cause of death.  Significantly, the appellant has not provided any competent evidence linking the Veteran's death to his service.

Although the Appellant no doubt sincerely believes in the viability of her claim, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record, including both lay and medical evidence, and the evaluation of its competency and credibility to determine its ultimate probative value.  Baldwin, 13 Vet. App. 1, 8 (1999).  

In summary, the Board has investigated the appellant's primary assertion that the Veteran's service-connected inactive PTB was the principal or contributory cause of death, but the weight of the evidence does not support her belief.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  

Further, the Board concludes, based on the current evidence of record, that the Veterans principal cause of death is respiratory failure related to his non-service connected hypertensive atherosclerotic heart disease, COPD, community-acquired pneumonia, and renal failure.  However, there are no reports of symptoms, diagnoses or treatment for these diseases during active service and no medical opinion linking these diseases to active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
S. B. Mays
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


